Citation Nr: 1104798	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-38 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a lumbar 
spine disability.

4.  Entitlement to service connection for a lumbar spine 
disability.

5.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
July 1954 to July 1984.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2007 by the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office 
(RO).  With regard to the issue of service connection for an eye 
disability, the Board notes that the Veteran did not include the 
issue in his substantive appeal.  Nevertheless, the RO included 
the issue in a subsequent supplemental statement of the case and 
the Veteran's accredited representative has provided argument as 
to that issue in the informal hearing presentation.  Accordingly, 
the issue is part of the pending appeal.  See Percy v. Shinseki, 
23 Vet. App. 371 (2009).  

The issues of (1) entitlement to service connection for a 
cervical spine disability; (2) entitlement to service connection 
for a lumbar spine disability; and (3) entitlement to service 
connection for a left eye disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for back strain 
and a cervical spine disability in a rating decision dated July 
1985.  The Veteran did not appeal the RO decision and, therefore, 
the decision is final.  
  
2.  The evidence received subsequent to the RO's July 1985 
decision includes VA and private treatment records, and lay 
statements; this evidence raises a reasonable possibility of 
substantiating the claims of service connection for a cervical 
spine disability and a lumbar spine disability.
 

CONCLUSIONS OF LAW

1.  The RO's July 1985 rating decision denying service connection 
for back strain and a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2010).

2.  New and material evidence has been presented since the July 
1985 RO decision denying service connection for back strain and a 
cervical spine disability; thus, the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for back strain and a 
cervical spine disability, claimed as arthritis, in a rating 
decision dated July 1985 on the grounds that there was no 
evidence of a back disability or cervical spine arthritis found 
on VA examination.  The Veteran was notified of this decision and 
of his appellate rights in August 1985 and did not appeal.  
Therefore, this decision is final.  

The Veteran subsequently attempted to reopen his service 
connection claim for cervical and lumbar spine disabilities in 
November 2006.  The RO denied the Veteran's claim to reopen in 
the April 2007 rating decision on appeal on the grounds that 
while he failed to submit new and material evidence.  The Veteran 
was notified of this decision and timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, such as 
this, "new" evidence is defined as evidence not previously 
submitted to agency decision-makers and "material" evidence as 
evidence, that by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156 (2010).  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial and must 
raise a reasonable probability of substantiating the claim.  Id.
The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a progression 
of the prior diagnosis, a correction of an error in diagnosis, or 
the development of a new and separate condition.  Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 
199, 203-04 (2009).  The Veteran's current claims of service 
connection for a cervical spine and lumbar spine disability are 
based on the same factual basis that was of record when the 
previous claims were last decided on the merits.  Thus, new and 
material evidence is necessary to reopen the claims.

As noted above, the Veteran's original service connection claims 
were denied because there was no objective evidence showing that 
the Veteran had currently diagnosed disabilities of the cervical 
and lumbar spine.  The Veteran's petition to reopen a claim of 
entitlement to service connection for these disabilities was 
similarly denied because there was no new and material evidence.

Associated with the claims file is a private treatment record 
dated June 2005.  The Veteran was diagnosed as having spondylosis 
at C4-5; herniated nucleus pulposus (HNP) at C5-6; impingement 
with muscle spasm and spinal canal stenosis; and degenerative 
disc disease (DDD) at C4-7, among other conditions.  

In November 2007, A. Declet, M.D. diagnosed the Veteran as having 
generalized osteoarthritis and disc disease of the cervical and 
lumbar spine.  Magnetic resonance imaging (MRI) of the Veteran's 
lumbar spine taken that same month also showed prominent 
degenerative disc space changes at L5-S1; prominent degenerative 
facet changes at L4-5; small disc herniation at L1-2; and mild 
spondylolythesis.  Diagnostic studies performed at a VA medical 
facility in December 2007 also showed evidence of degenerative 
changes of the lumbar spine, including DDD.

Presuming the credibility of the evidence for the sole purpose of 
determining whether the claim of entitlement to service 
connection for a cervical spine disability and a lumbar spine 
disability should be reopened, the Board concludes that the 
evidence described above constitutes new and material evidence 
sufficient to reopen the Veteran's claims.  In this regard, the 
private and VA medical records described above show evidence of 
currently diagnosed chronic cervical and lumbar spine 
disabilities.  Thus, the claim is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a cervical spine disability has been 
presented; to this extent, the appeal is reopened.

New and material evidence to reopen a claim of entitlement to 
service connection for a lumbar spine disability has been 
presented; to this extent, the appeal is reopened.


REMAND

I.  Cervical and Lumbar Spine Disabilities

The Board has reopened the Veteran's claims of entitlement to 
service connection for a cervical spine and lumbar spine 
disability.  Service treatment records (STRs) associated with the 
claims file revealed that the Veteran sustained multiple injuries 
in October 1960 after a tree fell on him.  Additional STRs 
revealed that the Veteran was diagnosed with and treated for back 
pain and back strain in service.  See STRs dated February 1971, 
December 1977,  and January 1984.

Associated with the claims file is a private treatment record 
dated June 2005.  The Veteran was diagnosed as having spondylosis 
at C4-5; herniated nucleus pulposus (HNP) at C5-6; impingement 
with muscle spasm and spinal canal stenosis; and degenerative 
disc disease (DDD) at C4-7, among other conditions.  

In November 2007, A. Declet, M.D. diagnosed the Veteran as having 
generalized osteoarthritis and disc disease of the cervical and 
lumbar spine.  Magnetic resonance imaging (MRI) of the Veteran's 
lumbar spine taken that same month also showed prominent 
degenerative disc space changes at L5-S1; prominent degenerative 
facet changes at L4-5; small disc herniation at L1-2; and mild 
spondylolythesis.  Diagnostic studies performed at a VA medical 
facility in December 2007 also showed evidence of degenerative 
changes of the lumbar spine, including DDD.
 
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not yet 
been afforded a VA spine examination in this case.  Accordingly, 
the Veteran should be scheduled for a VA examination to determine 
the nature and etiology of any and all cervical and lumbar spine 
disabilities, and their relationship to service, if any.

II.  Eye Disability

The Veteran also filed a service connection claim for a left eye 
disability.  STRs associated with the claims file showed that the 
Veteran sustained a left conjunctival hemorrhage (including 
bruising, edema, and discoloration of the left periorbital 
tissues) in October 1960 after he was injured by a falling tree.  
The Veteran also had a foreign body removed from his left eye in 
September 1981.  He later visited sick call on more than one 
occasion with subjective complaints of left eye pain.  He was 
subsequently diagnosed as having conjunctival infection, 
hyperopia, keratoconjunctivitis, and left pupil dilation, 
possibly secondary to medication use.  See STRs dated July 1974, 
August 1979, March 1982, and April 1984.  The Veteran was also 
diagnosed at a VA medical facility as having a refractive error 
and pseudophakia (without diabetic retinopathy) in November 2006.  

The Veteran was afforded a VA Compensation and Pension (C&P) eye 
examination in February 2007 and reported a 22-year history of 
eye secretions.  The Veteran's past medical history was 
significant for peripheral keratoconjunctivitis of the left eye.  
The impression was refractive error, blepharitis, and bilateral 
pseudophakia (without diabetic retinopathy).  The examiner also 
indicated that the Veteran's loss of vision was caused by or the 
result of his refractive error and blepharitis.  According to the 
examiner, the Veteran's loss of vision, including cataracts, was 
not caused by or the result of his type II diabetes mellitus. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, 1 Vet. App. at 124.  
Where a medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the report as 
inadequate for evaluation purposes. Hayes v. Brown, 9 Vet. App. 
67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007) (noting that once VA provides an examination to a 
Veteran, VA has a duty to ensure that the examination is adequate 
for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008) (finding that a medical opinion that 
contains only data and conclusions is not entitled to any 
probative value; there must be factually accurate, fully 
articulated, sound reasons for the conclusion).

Here, the April 2007 VA C&P eye examination report is inadequate 
for evaluation purposes because the examiner failed to discuss 
the significance, if any, of the Veteran's October 1960 accident 
in which he sustained a left conjunctival hemorrhage (including 
bruising, edema, and discoloration of the left periorbital 
tissues), the September 1981 foreign body removal from the left 
eye, or his subjective complaints of eye pain.  

The Board is aware that congenital or developmental defects, 
refractive errors of the eye, personality disorders, and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the 
absence of superimposed disease or injury, service connection may 
not be allowed for refractive errors of the eye even if visual 
acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9; see 
also VAOPGCPREC 82-90.  The VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides 
guidance on evaluating conditions of the organs of special sense 
(i.e., the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  In light of the Veteran's April 
1960 accident, September 1981 foreign body removal, and 
subjective complaints of eye pain, a new VA examination is needed 
to determine whether the Veteran suffered a superimposed disease 
or injury in service which resulted in additional disability.  
See also, January 2011 informal hearing presentation (IHP) 
(raising the possibility of a superimposed injury in service).  

The Veteran also receives medical care through VA. VA is required 
to make reasonable efforts to help the Veteran obtain records 
relevant to his claim, whether or not the records are in Federal 
custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the 
RO/AMC should request all VA medical records pertaining to the 
Veteran that date from January 19, 2008.

The Veteran should also be provided with a duty-to-inform notice 
regarding his service connection claims that complies with the 
Veterans Claims Assistance Act (VCAA).  Thus, the RO should 
provide the Veteran with complete VCAA notification and inform 
him of the type of information and evidence needed to 
substantiate a service connection claim for a cervical spine 
disability, a lumbar spine disability, and an eye disability on 
direct and presumptive bases.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send a duty-to-inform notice to the 
Veteran pursuant to the Veterans Claims 
Assistance Act.  The notice letter must 
provide information about the type of 
evidence necessary to establish service 
connection for a cervical spine disability, a 
lumbar spine disability, and an eye 
disability on direct and presumptive bases.  

2.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from January 19, 2008.  

3.  After the above development is completed, 
schedule the Veteran for a VA spine 
examination to ascertain the nature and 
etiology of his currently diagnosed cervical 
and lumbar spine disabilities and their 
relationship to service, if any.  The claims 
folder and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

In particular, the examiner is asked to opine 
as to whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the Veteran's current cervical spine 
disability is related to his period of 
service, including but not limited to the 
October 1960 accident and/or his in-service 
complaints of neck and back pain or strain.  
The examiner must consider the Veteran's 
reports of a continuity of symptoms since 
service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.
 
The examiner is also asked to opine as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater possibility) 
that the Veteran's current lumbar spine 
disability is related to his period of 
service, including but not limited to the 
October 1960 accident and/or his in-service 
complaints of neck and back pain or strain.  
The examiner must consider the Veteran's 
reports of a continuity of symptoms since 
service in offering the opinion.  The 
examiner must provide a complete rationale 
for any stated opinion.

4.  Schedule the Veteran for a VA eye 
examination to ascertain the nature and 
etiology of his currently diagnosed left eye 
condition(s), including but not limited to 
refractive error, pseudophakia, blepharitis, 
and their relationship to service, if any.  
The claims folder and a copy of this remand 
must be made available to the examiner.  The 
examiner should note in the examination 
report that the claims folder has been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The examiner is asked to express an opinion 
as to whether the currently diagnosed eye 
condition(s), including but not limited to 
pseudophakia, blepharitis, or other condition 
diagnosed during the examination, is a 
congenital/developmental defect or a disease 
process.  If the examiner determines that the 
eye condition(s) is a 
congenital/developmental defect, the examiner 
is asked to indicate whether there was a 
superimposed disease or injury in service 
that resulted in additional disability, 
including but not limited to the Veteran's 
October 1960 accident, September 1981 foreign 
body removal, and/or subjective complaints of 
eye pain.

With respect to refractive error, the 
examiner should opine as to whether there was 
a superimposed injury or disease in service 
that resulted in additional disability.

If the examiner determines that an eye 
disorder, such as blepharitis and 
pseudophakia, is not a 
congenital/developmental defect/disease, the 
examiner should indicate whether this 
condition(s) is at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's period of active 
military service, including but not limited 
to the Veteran's October 1960 accident, 
September 1981 foreign body removal, and/or 
subjective complaints of eye pain.  The 
examiner must provide a complete rationale 
for any stated opinion.

5.  After the requested examinations have 
been completed, the examination reports 
should be reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  The examination reports should 
be returned to the examiners if they are 
deficient in any manner.  

6.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claims.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issues currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


